DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5, 6, 10, 22, 23, 25 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, 5, 6, 10, 22, 23, 25 have been allowed because the combination of limitations involving a ratio of a power for the first service and a power for the second service, where if the ratio is less than a first threshold, the first sub-precoder is determined to minimize a mean square error (MSE) for total subcarriers of the first signal, then if the ratio is not less than the first threshold, the first sub-precoder is determined such that the MSE is identical for each of subcarriers of the first signal, else if the ratio is not less than a second threshold different from the first threshold and if a minimum size of the overlapped region for transmitting the first signal is not less than a third threshold, the second sub-precoder is determined to minimize the overlapped region, then if the ratio is less than the second threshold and if the minimum size of the overlapped region for transmitting the first signal is less than the third threshold, the second sub precoder is determined to maximize the overlapped region, among other claim limitations are non-obvious over the prior art. The closest prior art of record Pelletier, discloses spectrum operation modes associated with mBroadband transmission and ultra-reliable transmissions but is silent as to the sub-precoders as detailed above and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416